Citation Nr: 1422350	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  12-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the neck, to include as due to exposure to herbicides.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a Board hearing in January 2013, but failed to report.  The case was previously remanded by the Board in August 2013.


FINDING OF FACT

Squamous cell carcinoma of the neck was not manifested in service or within the first postservice year; squamous cell carcinoma was not caused or aggravated by herbicide exposure during service.


CONCLUSION OF LAW

Service connection for squamous cell carcinoma, to include as due to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such notice must be provided to a claimant before the agency of original jurisdiction's initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements must also apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

An October 2010 letter prior to the initial July 2011 rating decision explained the information necessary to prove entitlement to service connection, the types of evidence VA would assist him in obtaining, and his responsibility to identify relevant evidence, as well as how disability ratings and effective dates are determined.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the requirements the United States Court of Appeals for Veterans Claims set out in Pelegrini and Dingess have been satisfied.  The Veteran has received all essential notice, has had ample opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  As such, no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b).

VA's duty to assist has also been satisfied.  38 U.S.C. § 5103A(a)(1); id. at § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  Pertinent treatment records have been obtained, along with relevant lay statements.  The RO complied with the Board's August 2013 remand by requesting the Veteran provide authorization to secure records from Dr. Adnan E. Mourany dated since April 2010.  In response, the Veteran provided an authorization indicating only treatment between September 2001 and December 2004, and consequently a request to the provider was made only for records dated within that period.  The Board finds that the RO nonetheless complied with the Board's prior remand, emphasizing that the ultimate burden is on the Veteran to ensure that pertinent records of private treatment are submitted for consideration.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  VA provided an examination in November 2013, and the report is included in the claims file.  That examination is adequate for rating purposes, as the etiological opinion therein is supported by a clear rationale, and reflects familiarity with the record and relevant medical history.  In so finding, the Board recognizes that no opinion is provided regarding a relationship between the Veteran's current disability and his military service.  However, for reasons discussed below, the Board finds that the record does not establish, and the Veteran does not allege, certain threshold evidentiary requirements showing a direct relationship to service.  Therefore, the Board finds the absence of such an opinion does not unduly prejudice the Veteran, and the examination is nonetheless adequate for rating purposes.  The Veteran has not alleged, and the record has not otherwise shown, that the contents of any potentially outstanding treatment records would lend material support to his claim.  Thus, the Board finds that the record as it stands includes adequate competent evidence to support a decision on the merits, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 
Legal Criteria, Factual Background, and Analysis

The Veteran claims his squamous cell carcinoma of the neck is due to herbicide exposure during his service in the Republic of Vietnam (RVN).

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain disabilities associated with exposure to herbicide agents (e.g., Agent Orange), such as lymphoma, soft-tissue sarcoma, or cancers of the lung, bronchus, larynx or trachea, are considered to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more at any time after service.  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, to include herbicide, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The U.S. Court of Appeals for the Federal Circuit held in Hass v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) that Veterans must have set foot on the landmass of the country of Vietnam, or served in the inland waters of Vietnam to benefit from the presumption.

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Service treatment records (STRs) contain no diagnoses of squamous cell carcinoma.  There are no notations of complaints or treatment for neck cancer in service.  A March 1968 record shows the Veteran sustained a superficial shrapnel wound of his right arm due to enemy artillery fire while serving in the Quang Tri Province of the RVN.  The record indicates his prognosis was good, and subsequent records show some follow-up treatment, with no mention of the wound thereafter.  Notably, the Veteran's September 1969 separation examination noted all systems were normal.  

Private treatment records show an August 2001 discovery of a lump in the right side of his neck, which was later found to be indicative of enlarged lymph nodes, with additional enlarged nodes on the left side.  After further testing, he underwent a right radical neck dissection in September 2001.  The diagnosis was metastatic poorly differentiated squamous cell carcinoma with unknown primary.  Several subsequent private records include notations of squamous cell carcinoma of the neck, and postoperative radiation treatment.  Specifically, a July 2002 record indicates that the primary source was unknown, though "there was suspicion given to the base of [the] tongue."  

In his August 2011 notice of disagreement (and subsequent April 2012 substantive appeal), the Veteran contended that his cancer treatment required lymph node removal that affected his larynx and trachea, and that therefore his cancer should qualify as a lymphoma or soft tissue cancer, both of which are subject to presumptive service connection due to herbicide exposure.

On November 2013 VA examination, the Veteran was again diagnosed with poorly differentiated squamous cell carcinoma of the neck with metastasis.  Onset was noted in 2001 with a golf ball sized mass.  The examiner opined that the Veteran's current cancer was less likely than not due to herbicide exposure, explaining that it was not among the presumptive diseases under 38 C.F.R § 3.309(e), and that the Veteran had several known social history risk factors for this particular cancer.

At the outset, the Board notes that, while it acknowledges the Veteran's combat experience and consequent entitlement to the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b), nothing of record suggests, nor does the Veteran ever allege, that his neck cancer is directly related to service.  Notably, the only arguments he has submitted are limited to the issue of service connection as due to herbicide exposure.  Regardless, he had no noted medical problems at separation, onset of his cancer was not until September 2001, several decades afterwards, and there is no medical evidence relating his present cancer directly to military service.  Therefore, service connection is not warranted on a direct basis, or presumptively as a chronic disease.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Consequently, what remains for consideration is whether the Veteran's current neck cancer was caused by his exposure to herbicides during service.  To that extent, it is not in dispute that the Veteran has a diagnosis of squamous cell carcinoma of the neck.  Moreover, the Board notes that STRs confirm service within the RVN during the Vietnam era, and therefore that herbicide exposure is presumed.  Thus, what the Veteran must show to substantiate his claim is that his current neck cancer either is a cancer subject to presumptive service connection under 38 C.F.R. § 3.309(e) (i.e., lymphoma, soft-tissue sarcoma, or a cancer of the lung, bronchus, trachea, or larynx), or was otherwise caused by herbicide exposure.  These are medical questions beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007)  With that in mind, the Board finds that the Veteran's characterization of his cancer as a soft tissue cancer, lymphoma, or cancer of the trachea or larynx is not probative evidence of such a relationship given his lack of competency to diagnose such conditions.  Id.

The only medical opinion of record is that of the November 2013 VA examiner, which indicates the Veteran's current cancer neither qualifies as one of the listed diseases under 38 C.F.R. § 3.309(e), nor is related to herbicide exposure directly, as the Veteran had several other social history risk factors for his squamous cell carcinoma.  As the examination report reflects a review of the claims file and familiarity with the relevant medical history and the opinion is supported by a clear rationale, it is probative evidence in this matter.  Absent any competent, credible, and probative medical evidence to the contrary, it is persuasive.  

Accordingly, the Board finds that the preponderance of the evidence shows that service connection is not warranted, either presumptively or directly, as due to herbicide exposure in the RVN.  Therefore, the benefit of the doubt rule does not apply, and the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


